                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                           DOC #: _________________
                                                                   DATE FILED: 2/5/2020
              -against-
                                                                           19 Cr. 391 (AT)
GARY BIERD, DAUBRIEL DISLA, and WILKIN
DE LOS SANTOS,                                                                 ORDER

                          Defendants.
ANALISA TORRES, District Judge:

      Trial having been set for March 9, 2020, it is ORDERED that:

   1. The parties shall file any motions in limine by February 19, 2020. The parties shall file
      any opposition to any motions in limine by February 28, 2020.

   2. The parties shall submit joint proposed voir dire questions, requests to charge, and
      verdict forms by February 19, 2020. For any proposed voir dire question, request to
      charge, or section of the verdict form on which the parties cannot agree, each party shall
      clearly set forth its proposal and briefly state why the Court should use that question,
      charge, or verdict form section, with citations to supporting authority. The parties shall
      include with their proposed voir dire questions a brief description of the case and a list of
      names and places likely to be mentioned at trial, both to be read to prospective jurors
      during jury selection. At the time of filing, the parties shall submit two courtesy copies
      of the proposed voir dire questions, requests to charge, and verdict forms to the Court. In
      addition, the parties shall e-mail these materials, as Microsoft Word documents, to
      Torres_NYSDChambers@nysd.uscourts.gov.

   3. At the start of trial, the Government shall provide the Court with three hard copies of its
      exhibit list, and two sets of pre-marked documentary exhibits and Section 3500 material
      assembled sequentially in a loose leaf binder, or in separate manila folders labeled with
      the exhibit numbers and placed in a suitable container for ready reference.

   4. The final pretrial conference shall occur at 3:00 p.m. on March 5, 2020, in Courtroom
      15D of the United States Courthouse, 500 Pearl Street, New York, New York 10007.

   5. Trial shall commence at 9:00 a.m. on March 9, 2020. Trial will be conducted from 9:00
      a.m. to 2:15 p.m. with a break from 11:15 to 11:45 a.m. During the jury selection and
      jury deliberation phases, court will be in session from 9:00 a.m. to 5:00 p.m. with a break
      from 1:00 to 2:00 p.m.

      SO ORDERED.

Dated: February 5, 2020
       New York, New York
